Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 1 of 15




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 0:16-cv-61994-O’SULLIVAN


   GARY KAHN,

              Plaintiff,

   v.

   CLEVELAND CLINIC FLORIDA HEALTH SYSTEM
   NONPROFIT CORPORATION, d/b/a CLEVELAND
   CLINIC HOSPITAL,

         Defendant.
   ______________________________________/

       DEFENDANT CLEVELAND CLINIC FLORIDA’S PROPOSED FINDINGS OF FACT
                         AND CONCLUSIONS OF LAW

              Defendant, Cleveland Clinic Florida Health System Nonprofit Corporation, d/b/a

   Cleveland Clinic Hospital (“Defendant” or CCH”), submits its Proposed Findings of Fact and

   Conclusions of Law pursuant to the Court’s Order of January 28, 2019 (D.E. 234).           The sole

   issues before the Court, as defined in the Court’s Order of October 29, 2018 (D.E. 207), are

   whether the placement of trash bins and linen bins in the subject handicap bathrooms at CCH’s

   premises constituted a policy and procedure in violation of the ADA, whether Plaintiff should be

   entitled to any relief based on the facts of this case, and whether Plaintiff’s claims on this issue

   are moot.1

   I.         [PROPOSED] FINDINGS OF FACT

              1.        The genesis of the ADA part of this lawsuit concerns bins in Restroom No.

   WHN1-231 (sometimes, the Subject Restroom” or “Room 231”), which is designated as a

   handicap accessible restroom. In the Initial Complaint (D.E.1), at ¶ 43, Plaintiff alleged that (a)
   1
       The references to the bench trial transcript are identified by ‘T.___:”
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 2 of 15

                                                                       CASE NO. 0:16-cv-61994-O’SULLIVAN


   there was inadequate clear turning space, and (b) CCH used the bathroom as a storage area for

   holding soiled linen, which made it difficult for Plaintiff to safely utilize the restroom facilities.

   The same allegation was made in the Amended Complaint (D.E.14) and the Second Amended

   Complaint (D.E. 42).

            The trash can

            2.       Plaintiff claimed that there were three bins in Room 231: a hamper with a blue

   bag, a hamper with a red bag, and a trash bin up against the sink (D.E. 1 at ¶18); (T. 50:3-18), as

   depicted in a drawing by his assistant, Laurie Denis.2 (D.E. 99-1 Exh. B at 38).

            3.       Plaintiff’s first ADA expert, William Norkunas, did an inspection of CCH on

   January 30, 2017, and issued a report on February 25, 2017 (D.E. 99-1 Exh. A). The Report did

   not mention any violations in the Subject Restroom with respect to inadequate clear turning

   space. The Report mentioned other items such as a hook on the back door being too high,

   relocating the paper seat cover dispenser from behind the toilet, modifying the emergency pull

   cord, and chairs interfering with access to one of the accessible restrooms in the Radiology

   Department. The only mention of bins was on page 18, where Mr. Norkunas made the blanket

   statement that a handicap restroom should not be used for soiled linen storage because it

   interferes with the clear maneuvering space wheelchair users need. He did not measure or

   identify the restroom in the picture on page 18.

            4.       On October 5, 2017 and October 30, 2017, Mr. Norkunas made two additional

   visits to CCH, and on November 8, 2017 issued a supplemental report. (D.E. 99-1 Exh. B). In

   the supplemental report, he noted the seat cover dispenser had been moved in the Subject

   Restroom, mentioned the post on the toilet, and the door opening force on one door.


   2
    Laurie Denis has been variously referred to as Plaintiff’s aide, assistant, fiancé, and wife. For purposes of this
   order, the Court will refer her as Plaintiff’s assistant.

                                                              2
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 3 of 15

                                                                    CASE NO. 0:16-cv-61994-O’SULLIVAN


           5.       The only reference to the trash bin is on pages 15-17 of his report, where Mr.

   Norkunas represented that the photo on page 16 of his Report reflected the conditions existing

   within the Subject Restroom when Plaintiff sustained his injuries, and he stated that there was

   not sufficient clear space for a front approach to the sink. (D.E. 99-1 Exh. B). But it is clear that

   Mr. Norkunas’ representation is based solely upon a rough drawing by Plaintiff’s assistant (Id. at

   40), and a photograph by undersigned counsel in which the trash bin was deliberately placed next

   to the sink by undersigned counsel.3 He did not take any measurements of the restroom. He did

   not take any measurements of clear turning space as alleged in the Complaint, either in his

   reports or at trial.

           6.       Regarding the placement of the trash bin in the Subject Restroom, all witnesses

   testified that it was always put on the back wall in the far corner. (E.g., T. 173:14-174:15; T.

   177:19-178:8; T. 186:1-12; T. 206:23-208:10, 219:22-220:5). The only people who claimed that

   the trash bin was up against the sink on the day of the incident were (a) Plaintiff and his

   assistant; and (b) a former maintenance worker, Luz Warford.

           7.       Plaintiff however changed his story numerous times as to where the bins where,

   whether they contributed to his fall. (T. 70:25-71:9) (D.E. 1 at ¶¶ 18-21). At trial, he also

   claimed, for the first time, that his assistant had fallen in the bathroom too, even though neither

   he nor she never mentioned this alleged fact in his pleadings or at deposition. (T.69:6-70:13).

           8.       With respect to Luz Warford, a former maintenance worker, she signed an

   affidavit that she would always place the trash bin up against the wall near the sink in the Subject

   Restroom. (T. 152:10-153:19; D.E. 113).                But she admitted that she signed an affidavit for

   Plaintiff, which supported Plaintiff’s testimony, to that effect that she was told by Plaintiff’s

   3
     At page 13 of the Report (D.E. 99-1 at 36), Mr. Norkunas references a trash bin and soiled linen in an unidentified
   restroom. If this is the Subject Restroom, Mr. Norkunas conceded that there was sufficient clear turning radius
   space.

                                                            3
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 4 of 15

                                                            CASE NO. 0:16-cv-61994-O’SULLIVAN


   representative that if she signed the affidavit she would not have to appear in court. (T. 156:20-

   157:5). She also testified that she was let go from CCH because she was such a good worker that

   everyone else was made to look bad in comparison, and that CCH fired the good employees and

   kept those who were not as good. (T. 158:9-159:11). She even testified that the CEO of CCH

   wanted to keep her, but she was let go anyway. (T. 159:13-16).

          9.      At trial, Mr. Norkunas agreed that the red templates that Defendant’s expert,

   Jeffrey Gross, had placed on the floor in the Subject Restroom demonstrated adequate clear

   turning radius in that restroom, even if the bins were placed as claimed by Plaintiff. (T. 145:16-

   147:18; Jury Trial Exh. 147).

          10.     Regarding the red bin, Plaintiff and his assistant were the only ones who testified

   that there was a red hamper with a red bag in Room 231. (T. 64:11-65:9). No one else, not even

   Luz Warford, ever saw a red bag or a red bin in that room. (T. 157:15-18; T. 189:2-13; T. 208:8-

   10, 213:20-22). In fact, no one has ever seen a hamper with a red bag anywhere. (E.g., T. 154:2-

   6; 182:19-183:4; T. 188:6-20). It was testified that if the red bin were placed in the bathroom, it

   would basically block access. (T. 179:24-180:7). The only time a red bin might be in a bathroom

   would be when a patient would be brought into the restroom with the red bin, as explained by

   Natalie Haafd. (T. 213:23-214:21)

          11.     Based on the foregoing, the Court finds that Plaintiff, his assistant, and Luz

   Warford are not credible witnesses. The Court therefore finds that there never was a red bag or

   bin in Room 231, and that the trash bin in the Subject Restroom was not up against the sink on

   July 10, 2015, as claimed by Plaintiff, or thereafter.

          12.     There is no evidence that anyone ever complained in radiology of any handicap

   person every really having difficulty using any of the handicap bathrooms. (T.209:23-210:5).



                                                     4
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 5 of 15

                                                          CASE NO. 0:16-cv-61994-O’SULLIVAN


          Jury Trial

          13.     On January 8 through 11, 2018, this case was tried before a jury on Count I,

   Negligence. The jury rendered a verdict in favor of Defendant. At that point, Plaintiff had not

   demonstrated that Defendant had committed any violation of the ADA with respect to the trash

   bin or linen bin in the Subject Restroom.

          Carlos Herrera

          14.     After the jury trial, Plaintiff hired a new ADA expert, Carlos Herrera. He

   conducted an inspection of the premises on February 26, 2018. The report was sent to CCH’s

   counsel on March 7, 2018, and was filed on April 2, 2018. (D.E. 194).

          15.     Mr. Herrera’s Report contained 57 individual items that Mr. Herrera claimed

   needed to be remedied. Virtually none of the items had been listed previously by Mr. Norkunas,

   and certainly none of the bin issues had been asserted earlier. Mr. Herrera did not even rely on

   any photographs by Mr. Norkunas. (T. 77:9-12).

          16.     Regarding the bins, Plaintiff now claimed that in some handicap restrooms a

   trash bin was not far enough away from the pull side of the latch. This the first time that issue

   was raised by anyone. (T. 241:12-22).

          17.     The Court finds that for all practical purposes, a new case began on March 7,

   2018, when CCH was presented with a whole new set of asserted ADA violations. The Court

   directed the parties to schedule a mediation. (D.E. 178).

          18.     When the mediation was not successful, the Court issued an Order on April 3,

   2018 stating, among other things, that by May 3, 2018, the Defendant shall file a notice with the

   Court indicating that it has completed any changes to the property; that by May 18, 2018 the

   plaintiff shall re-inspect the property, and within one week shall filed a notice with the court



                                                   5
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 6 of 15

                                                          CASE NO. 0:16-cv-61994-O’SULLIVAN


   concerning the re-inspection. The Court then set a schedule for briefing on Defendant’s Motion

   for Attorneys’ Fees. (D.E. 192). Defendant therefore had only approximately 30 days to address

   the 57 new items raised in Mr. Herrera’s report. The Court takes notice that typically in ADA

   Title III cases the Defendant is provided many months to effect modifications after the expert

   report is issued.

           19.     On May 3, 2018, Defendant filed with the Court a report that to the best of

   Defendant’s knowledge and belief, Defendant had completed the modifications requested in

   Plaintiff’s February 26, 2018 expert report. (D.E. 194). On May 11, 2018, Plaintiff filed a

   Notice of Filing Post Compliance Expert Report. (D.E. 195).

           20.     In that Notice, Plaintiff represented: “Notwithstanding the report, following

   Plaintiff’s Fourth Inspection of the Facility, Plaintiff represents to the Court that Defendant’s

   facility is now in substantial compliance of the ADA.” Mr. Herrera did not conduct any

   inspection of CCH after May 3, 2018. (T. 110:14-19).

           21.     The parties thereupon briefed the issue of Defendant’s entitlement to attorneys’

   fees. On October 29, 2018, the Court issued its Order granting in part and denying in part

   Defendant’s Motion Concerning Award of Attorneys’ Fees. (D.E. 207).

           22.         In summary, the Court found that “with respect to barriers addressed by the

   structural changes made to the defendant’s facility, the plaintiff’s ADA claim is moot. However,

   the plaintiff’s claim is not moot with respect to the defendant’s use of trash bins and linen bins

   which allegedly encroach on the clear floor space of accessible restrooms.” (Id. at pp. 25-26).

           23.     On January 28, 2019, the Court conducted a one-day bench trial on the sole

   remaining issue of whether CCH had a policy and procedure with respect to the placement of




                                                    6
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 7 of 15

                                                            CASE NO. 0:16-cv-61994-O’SULLIVAN


   trash bins and linen bins in handicap bathrooms that violated the ADA, and whether those claims

   were moot or justified any relief.

          24.     After ruling on certain objections, all accepted exhibits were introduced into

   evidence.

          25.     Plaintiff put on one live witness, Carlos Herrera, played a videotape of a new

   deposition of Plaintiff, Gary Kahn, and read from the depositions of Natalie Haaf, Mercedes

   Varela, Lee Ghezzi, Kerry Ninkovich, Luz Warford, and William Norkunas.

          26.     Defendant put on Natalie Haaf, its ADA expert witness Jeffrey Gross, and also

   read from or designated portions of those depositions.

          27.     Ms. Haaf testified that the linen bins had been removed from all the handicap

   bathrooms, that a new changing room had been built in the Radiology Department, and that

   patients change in the examination rooms. She stated that those protocols have been discussed

   with all relevant staff, and are reinforced through weekly meetings. (T. 211:1-13; 213:1-18;

   230:6-23). When the new construction is completed, there will be a row of changing rooms that

   will obviate any necessity for patients to change in a restroom. She explained Bench Trial

   Exhibit 157, which depicted the present layout of the radiology department and the new

   changing rooms being built. Defendant had re-designated certain restrooms as not being

   handicap accessible, and other restrooms were found to be in compliance by Mr. Herrera. (T.

   110:6-13). She stated that there was no need now or in the future for the placement of linen bins

   in handicap restrooms. (T. 217:6-10).

          28.     After eliminating the restrooms that were compliant or which had been re-

   designated as not handicap accessible, the issues to be determined by the Court narrowed down




                                                   7
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 8 of 15

                                                                  CASE NO. 0:16-cv-61994-O’SULLIVAN


   to the placement of three waste bins identified in Mr. Herrera’s First Report and again reviewed

   in his Second Report, namely: Room 205A, Room 2-202 and Hallway Room 2508.

           a.       Item 6 (Room 205A, Photo 27).4                 The issue was that the trash bin was

           encroaching on the clear space under the paper towel dispenser.                        The requested

           modification by Mr. Herrera was in fact made, and the status of the item was labeled by

           Mr. Herrera as “Complete”. As seen in Item 12 however (Room 205A) (Photo 40), the

           trash bin was relocated, as per Item 6, but to a space that created a new, different clear

           floor space issue.

           b.       Item 27 (Room 2-202). The issue was that the trash bin was located under the

           baby changing station. The baby changing station was removed, and the status of the

           item was labeled by Mr. Herrera as “Complete.” As seen in Item 27 (Room 2-202).

           (Photo 45), after the baby changing station was removed, a seat cover dispenser was

           placed in that location. This however created a new, different issue of the trash bin being

           placed under the relocated seat cover dispenser.

           c.       Item 57 (Main Lobby Room 2508) (Photos 98 and 99). The issue was that trash

           bin was not sufficiently far away from the required clearance on the pull side of the door.

           Although the trash can did not interfere with the opening or closing of the door, the trash

           can was only 39” from the pull side of the door.

           29.      By order of January 28, 2019, the Court ordered the parties to submit proposed

   findings of fact and conclusions of law. (D.E. 234).




   4
     The Item number refers to the numbering system in Mr. Herrera’s Second Report., and the photo numbers refer to
   the numbered photos attached to the report.

                                                          8
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 9 of 15

                                                             CASE NO. 0:16-cv-61994-O’SULLIVAN


   II.    [PROPOSED] CONCLUSIONS OF LAW

          1.      The sole issue before the Court is whether the placement of trash bins and linen

   bins in the subject areas at CCH constitutes a policy and procedure in violation of the ADA, and

   whether given Defendants’ actions it is absolutely clear that the alleged wrongful behavior could

   not reasonably be expected to recur such as to render Plaintiff’s claim moot. Houston v. 7-

   Eleven, Inc., No. 13-60004, 2014 WL 351970, at *4 (S.D. Fla. Jan. 31, 2014).

          2.      Plaintiff has tried to promote a narrative that Defendant simply ignored Plaintiff’s

   demands over two years to remediate alleged ADA violations regarding the trash bins and linen

   bins. But the time line of events, as set forth in the Findings of Fact above, demonstrate that

   Plaintiff’s narrative is neither accurate, nor a fair representation of the sequence of events.

          3.      Plaintiff has also argued that using a restroom for a changing room violates the

   ADA, and that soiled linen was “stored” in those bathrooms. First, there is no law to that effect.

   (T. 263:1-11). Second, it is inaccurate to say that soiled linen was “stored” in the restroom;

   based on that verbiage, it could be said that every restroom “stored” discarded paper towels.

          The Linen Bins

          4.      The linen bin originally at issue was the one in Room 231. Plaintiff stated in his

   Complaint and two amended complaints that the alleged “three bins” impeded his clear path and

   caused him to fall. At deposition and at trial, he admitted however that he did have had a clear

   path to the toilet, and that the bins did not interfere with his access to the toilet. (T. 61:1-6). Mr.

   Norkunas never raised the linen bin being an obstruction in Room 231. He never made any

   mention of the linen bin intruding in any required clear floor space. Mr. Herrera’s Second

   Report does not list any linen bin as being an obstruction in a handicap bathroom. Based on the




                                                     9
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 10 of 15

                                                           CASE NO. 0:16-cv-61994-O’SULLIVAN


   testimony and reports of Plaintiff’s two experts, the linen bins did not create any ADA

   compliance issue, to the extent they ever did.

          5.      In any event, CCH has removed all the linen bins from the handicap bathrooms.

   (T.210:10-25). It has constructed a changing room in radiology, and other patients change in the

   exam rooms. This has been communicated to all supervisors and staff. And CCH is constructing

   a row of changing rooms in the extension now being completed.

          6.      Even, Plaintiff’s counsel admitted that when he went back the second time with

   Mr. Herrera, there were no linen bins in the handicap bathrooms. (278:4-18).

          7.      The Court finds that to whatever extent there was any linen bin issue to begin

   with, there is no more need for the linen bins. Plaintiff has argued that there is nothing to stop

   CCH from putting the linen bins back in the handicap restrooms in the future. But given the

   changing room constructed in Radiology and the line of changing rooms now being built, there is

   no reasonable basis to conclude or speculate that Defendant might even do so. Therefore, the

   Court finds that it is absolutely clear that the alleged wrongful behavior regarding linen bins and

   the ADA [to the extent that there ever was any wrongful behavior] could not reasonably be

   expected to recur, and that Plaintiff’s claim with respect to linen bins has been rendered moot.

   See Kennedy v. Omegagas & Oil LLC, No. 9:17-cv-80103, 2018 WL 310051, at *8 (S.D. Fla.

   Jan. 3, 2018); Houston, 2014 WL 351970, at *4.

          The Trash Bins.

          8.      The main issue with respect to the trash bins began with Plaintiff’s assertion that a

   trash bin was up against the sink in Room 231 and became stuck in the back wheels of his

   wheelchair. Plaintiff first asserted this new version of the facts over a year after the original




                                                    10
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 11 of 15

                                                            CASE NO. 0:16-cv-61994-O’SULLIVAN


   Complaint had been filed and contradicted the allegations of the Complaint. Plaintiff argued at

   the jury trial that this alleged ADA violation was the cause of his injury.

           9.      Plaintiff has continually attacked Defendant for not “fixing” the alleged ADA

   violation with respect to the trash bin. But there was nothing to fix. In its Findings of Facts

   above, the Court has found that the trash bin in Room 231 was not up against the sink on the date

   of the incident, or before or after.

           10.     Plaintiff never used any of the other handicap bathrooms in Radiology or in the

   facility. Nonetheless, CCF allowed Plaintiff’s experts to inspect those bathrooms.

           11.     Plaintiff has argued that Defendant had two years to correct ADA violations with

   respect to the “bins”. That is not accurate. Defendant did correct ADA violations pointed out by

   Mr. Norkunas. But as matters stood after the jury trial, and based upon the expert testimony,

   Room 231 was and had been ADA compliant with respect to the trash bin, and there was no

   other issue presented by Plaintiff.

           12.     It was only on March 3, 2018, that Plaintiff’s new expert, Mr. Herrera, raised for

   the first time the issue of certain trash bins not meeting the required distance from the latch side

   of the door, and that certain trash bins in a couple of handicap restrooms were placed under a

   seat cover dispenser or a towel dispenser, which was not the issue with respect to the Subject

   Restroom. No one had raised the door clearance issue before Mr. Herrera did in his February

   26, 2018 Report. (T.111:18-112:13).

           13.     Defendant had approximately 30 days to correct the 57 items raised by Mr.

   Herrera. Given that various bathrooms were re-designated as non-handicap accessible, and other

   restrooms were certified as complete by Mr. Herrera, at the time of the Second Report, there was

   only the placement of three trash cans at issue. With respect to two of those rooms – Room



                                                    11
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 12 of 15

                                                            CASE NO. 0:16-cv-61994-O’SULLIVAN


   205A and Room 2-202, Defendant did in fact make the correction that Mr. Herrera had

   recommended. That correction however created a new issue, which Defendant has conclusively

   addressed by reconfiguring those bathrooms with built-in trash disposal units (see Cleveland

   Clinic’s Motion to Dismiss filed concurrently), so that they fall within the category of structural

   changes that have been already declared moot by the Court.

          15.     With respect to the hallway bathroom, Room 2058, an extra trash bin was not

   removed from near the door as directed. The trash bin did not block the door from opening, but

   just was not the required distance from the door jamb. This has been corrected by a large sign, in

   Spanish and English, fastened on the wall that trash cans are not to be placed in that space. See

   Cleveland Clinic’s Motion to Dismiss filed concurrently.

          16.     At the trial, the Court commented that between Mr. Herrera’s First Report and

   Second Report, Defendant had only fixed two out of five handicap restrooms. Having again

   reviewed the expert reports and time line of events, the Court concludes that the more

   appropriate analysis is that Defendant was put in a position of having to address 57 new issues in

   30 days, not just the placement of bins in three bathrooms, and that Defendant’s efforts to

   comply with the items listed in Mr. Herrera’s Second Report led Plaintiff to conclude that

   “Defendant’s facility is now in substantial compliance with the ADA.”

          17.     The Court therefore finds that Defendant having made the structural changes

   described above, it is absolutely clear that the alleged wrongful behavior regarding trash bins and

   the ADA could not reasonably be expected to recur, and that Plaintiff’s claim with respect to

   linen bins has been rendered moot. For these reasons, among others, there is no basis upon which

   Plaintiff could justify an injunction as urged upon this Court by Plaintiff.




                                                    12
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 13 of 15

                                                        CASE NO. 0:16-cv-61994-O’SULLIVAN


            Moveable Objects.

            18.   Defendant has asserted that trash bins and linen bins are moveable objects not

   covered by the ADA. (See D.E. 198). Given the above findings, the Court need not reach that

   issue. But for sake of completeness, the Court did discuss this issue in its October 29, 2018

   Order.

            19.   The trash bin used in the Subject Restroom was a moveable object. Plaintiff’s

   own expert, Carlos Herrera, confirmed that the wastebaskets he saw were moveable and could be

   pushed with your foot, or pushed or grabbed with your hands. (T.111:10-17). Natalie Haaf

   agreed. (T.210:7-9). Because the trash bin in the Subject Restroom is a movable object, as

   acknowledged by Plaintiff’s expert, it is not covered by the ADA. See Assoc. for Disabled

   Americans, Inc. v. Key Largo Bay Beach, LLC, 407 F. Supp. 2d 1321, 1348 (S.D. Fla. 2005);

   National Alliance for Accessibility, Inc., v. Windsor Investments (3600 S.W. 22nd) LLC, No. 13-

   30385 [ECF No. 76] (dismissing plaintiff’s ADA claim for lack of subject matter jurisdiction,

   denying request for attorney’s fees and finding the placement of the trash can in the women’s

   restroom does not constitute a barrier under the ADA); Wilson v. Norbeck LLC, No. Civ.S-04-

   690 DFL JFM, 2006 WL 2651139, at *4 (E.D. Cal. Sept. 15, 2006); Rush v. Castle & Cooke

   Corona Inc., No. CV 10-8952-GW(PLAX), 2011 WL 13109296, at *8 (C.D. Cal. Nov 10, 2011).

            20.   There is no evidence that the linen bins were moved anywhere. And they have

   been removed from all the handicap restrooms.

            21.   Based on the foregoing findings of fact and conclusions of law, the Court finds

   that judgement should be issued in favor of Defendant on Count II of Plaintiff’s Second

   Amended Complaint, for which a separate Final Judgment shall be issued.




                                                   13
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 14 of 15

                                                          CASE NO. 0:16-cv-61994-O’SULLIVAN


                                                       Respectfully submitted,


                                                       GREENBERG TRAURIG, P.A.
                                                       Attorney for Defendant
                                                       333 S.E. 2nd Avenue, Suite 4400
                                                       Miami, Florida 33131
                                                       Telephone: (305) 579-0519
                                                       Facsimile: (305) 579-0717

                                                       By:     /s/ Ronald M. Rosengarten
                                                               RONALD M. ROSENGARTEN
                                                               Florida Bar No. 387540
                                                               rosengartenr@gtlaw.com
                                                               ROBERT S. GALBO
                                                               Florida Bar No. 106937
                                                               galbor@gtlaw.com




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 4th day of March, 2019 I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.

                                                       /s/ Ronald M. Rosengarten
                                                       RONALD M. ROSENGARTEN




                                                  14
Case 0:16-cv-61994-JJO Document 246 Entered on FLSD Docket 03/04/2019 Page 15 of 15

                                                      CASE NO. 0:16-cv-61994-O’SULLIVAN




                                        SERVICE LIST

    Gary Kahn v. Cleveland Clinic Florida Health System Nonprofit Corporation d/b/a Cleveland
                                          Clinic Hospital
                            Case No.: 0:16-cv-61994-O’SULLIVAN
                    United States District Court, Southern District of Florida



   Gary E. Susser, Esq.
   Gregory Steven Sconzo, Esq.
   LAW OFFICE OF GARY E. SUSSER, P.A
   2755 S. Federal Highway, Suite 13
   Boynton Beach, Florida 33435
   Primary: gary@susserlaw.com
             sconzolaw@gmail.com
   Secondary: lydia@susserlaw.com
   Service: courtdocs@susserlaw.com

   Counsel for Plaintiff




                                               15
